         Case 1:12-cv-00456-DAR Document 206 Filed 10/29/18 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
JOHN N. XEREAS                      )
                                    )
      Plaintiff,                    )
                                    )                Case No. 12-456
v.                                  )
                                    )
MARJORIE A. HEISS, et al.           )
                                    )
      Defendants                    )
____________________________________)


                  MOTION TO ASSOCIATE COUNSEL PRO HAC VICE

       William T. O’Neil and Defendants, Marjorie A. Heiss, Geoffrey O.S. Dawson, and Penn

Social, LLC f/k/a Riot Act DC, LLC, pursuant to the Rules of the United States District Court for

the District of Columbia, LCvR 83.2(d), move the court to associate Miles K Karson, III as

counsel pro hac vice for purposes of participation in this action. In support of this motion and

pursuant to LCvR 83.2(d), attached hereto is the Declaration of Miles K Karson, III.

       RESPECTFULLY SUBMITTED this 30th day of October, 2018.



                                                     _/s/__________________________
                                                     William T. O’Neil
                                                     Bar No. 426107
                                                     The O’NEIL GROUP LLC
                                                     1629 K Street, N.W.
                                                     Washington, DC 20006
                                                     Telephone (202) 445-4277
                                                     Facsimile (202) 459-9537
                                                     woneil@oneilgroupllc.com
        Case 1:12-cv-00456-DAR Document 206 Filed 10/29/18 Page 2 of 2



                        DECLARATION OF MILES K KARSON, III

       Pursuant to LCvR 83.2(d), Miles K Karson, III submits this Declaration in support of

Defendants’ Motion to Associate Counsel Pro Hac Vice.

       1.     I, Miles K Karson, III, am an attorney with the law firm Miller Friel PLLC,

located at 1200 New Hampshire Avenue, N.W., Suite 800, Washington, D.C. 20036.

       2.     I am admitted to practice law in the following jurisdictions: (i) the District of

Columbia, (ii) the Commonwealth of Pennsylvania, and (iii) the United States District Court for

the Western District of Pennsylvania.

       3.     I certify that I have not been disciplined by any bar.

       4.     I have not been admitted to this Court pro hac vice within the last two years.

       5.     I engage in the practice of law from an office located in the District of Columbia

and I am a member of the District of Columbia Bar, Bar identification number 986639.

       I declare under penalty of perjury that the foregoing is true and correct.



       Dated this 30th day of October, 2018

                                                      /s/
                                                     Miles K Karson, III
                                                     D.C. Bar No. 986639
                                                     Miller Friel PLLC
                                                     1200 New Hampshire Ave., N.W.
                                                     Suite 800
                                                     Washington, D.C. 20036
                                                     Telephone (202) 760-3165
                                                     karsonm@millerfriel.com
